Citation Nr: 0522258	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  95-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from April 1942 
until November 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1994 
rating decision of the Regional Office (RO) in Boston, 
Massachusetts that declined to reopen the veteran's claim of 
service connection for a low back disorder.  The appellant 
expressed dissatisfaction with this rating determination in a 
notice of disagreement received in February 1994, and has 
perfected a timely appeal to the Board.

The appellant was afforded a personal hearing at the RO in 
December 1994 and before a Member of the Board sitting at 
Washington, DC in March 2001.  The transcripts are of record.  
The Veterans Law Judge who conducted the hearing in March 
2001 subsequently left the Board.  In correspondence from the 
Board in June 2005, the veteran was an offered the 
opportunity to have another Board hearing.  A response was 
received in July 2005 that he did not desire an additional 
hearing.

The case was remanded by a decision of the Board dated in 
June 2001 and has once again been returned to the Board for 
further appellate consideration.  

The reopened appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in unappealed rating decisions in April 1947, 
and January 1978.

2.  The evidence received since the January 1978 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for low back disability. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision regarding reopening, further 
assistance is unnecessary to aid the veteran in 
substantiating the aspect of his claim decided in this 
decision.  

Reopening

The veteran's claim for service connection for a low back 
disability was denied in rating decisions in April 1947, and 
January 1978.  He was notified of these decisions but did not 
take any action within the required time period to appeal 
them.  They are, thus, final.  38 U.S.C.A. § 7105(c) (West 
2005).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108. 

For purposes of this appeal, new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (holding that new and material evidence is defined 
solely in accordance with the provisions of 38 C.F.R. 
§ 3.156(a)).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The 1947 and 1978 denials of the veteran's claim were 
premised, at least in part, on a finding that the claimed 
disability had not been shown on the last examination, in 
other words that there was no current disability.  The 1947 
decision considered the report of a February 1947, VA 
examination in which the examiner found no active orthopedic 
condition on the current examination.  At the time of the 
1978 denial, the RO had the report of a private physician who 
reported treatment only for acute episodes of back pain 
(although noting a suspicion of underlying degenerative disc 
disease).

The evidence added to the record since the 1978 denial 
includes the report of a September 1991, X-ray, which 
reportedly showed moderately advanced lumbar spine 
degenerative disease; the report of a CT scan in October 
1991, which reportedly showed borderline spinal stenosis and 
significant degenerative arthritic changes; and the 
impression of a private physician reported in January 1995, 
of lumbar spondylosis and degenerative disc disease.

These newly received records demonstrate a current 
disability.  Because the previous evidence was found not to 
show a current disability, this newly received evidence is so 
significant that it must be considered in order to decide the 
merits of the veteran's claim.  It is, therefore, new and 
material.



ORDER

New and material evidence having been received; the claim for 
service connection for a low back disability is reopened.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the service medical records do not document a 
low back injury; however, the veteran has consistently 
reported a low back injury in a fall, which occurred in 1942.  
He is competent to report this injury.  His statements can 
also be read as reporting, at least episodic back pain, ever 
since that injury.  His report of a continuity of 
symptomatology is competent for purposes of evidence that a 
current disability may be related to an injury in service.  
As just, noted there is also competent medical evidence of a 
current back disability.  An examination is needed to obtain 
a medical opinion as to whether the veteran has a current 
back disability that is related to the injury reported in 
service.

The veteran stated in a July 2002 letter that he had been 
treated at the VA hospital in Bedford, Massachusetts since 
the 1970s.  Review of the record discloses that he wrote in 
October 1977, that he was being treated for back symptoms at 
the Bedford VA facility at that time.  In 1993, the RO sought 
clinical records, but the request indicates that no records 
were requested for the period prior to April 1985.  The RO 
only received records dating from May 1985 through August 
1993.  The veteran's recent letter also suggests that he 
continues to receive treatment at that facility.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board, even where they are not 
actually before the adjudicating body.  Thus, the claims 
folder indicates that relevant evidence in support of the 
veteran's claim may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In view of such, 
any and all treatment records, to include those that may be 
on microfilm, dating prior to May 1985 and after August 1993 
should be retrieved from the Bedford, Massachusetts VA and 
associated with the claims folder.

The veteran also stated in the July 2002 letter that he had 
been treated at the Marlboro Hospital.  Review of the record 
does not indicate that this facility has been contacted for 
medical information.  The veteran should therefore be sent an 
authorization to request medical records form so that 
clinical information may be obtained from this facility.

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following: 

1.  Take the necessary steps to obtain 
records of the veteran's treatment for 
a back disability at the Marlboro 
Hospital.

2.  All clinical records dating prior 
to May 1985 and after August 1993, 
pertaining to treatment for a back 
disability should be obtained from the 
Bedford, Massachusetts VA Medical 
Center.  

3.  Afford the veteran VA orthopedic 
and neurlogic examinations to obtain an 
opinion as to whether any current low 
back disability is related to an injury 
in service.  The examiner(s) should 
review the claims folder, and note such 
review in the examination report or in 
an addendum to that report.

Following the examination(s), the 
examiner(s) should provide an opinion 
as towhether it is at least as likely 
as not (50 percent probability or more) 
that any current low back disability is 
the result of the back injury that 
reportedly occurred at the Portland 
Naval Base in 1942.  The examiner(s) 
should provide a rationale for any 
opinions.

4.  After ensuring that all development 
is complete, adjudicate the claim for 
service connection for a low back 
disorder.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board if 
otherwise in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


